DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9, 11, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopwood (US 7,729,926), and further in view of “Virtualization via Virtual Machines” by Donald Firesmith.
Consider claim 1, Hopwood discloses, with the exception of a virtual machine, a method, comprising: identifying restore instance types associated with a cloud provider, each restore instance being associated with a bandwidth tier; performing a search on less than all of the restore instance types for each bandwidth; determining an optimal restore instance type from the restore instance types based on the search and based, in part, on a calibration run performed using a calibration data protection operation of a test VM; and performing a data protection operation with a restore virtual machine based on the optimal restore instance type (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18, col. 12-14 lines 62-2 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses various restore parameters (restore instance types) such as type, size, amount in data units, data life, frequency of restore, restore destination, level of protection and transfer rate. A subset of these types can be analyzed to determine an optimal restore operation and this restore operation is performed using the result of this analysis along with a cost analysis using the backup and restoration computer system 110. Hopwood further discloses a distributed network being provided. Various bandwidth requirements for restore can be used/specified. Hopwood also discloses that the user is presented with various restore options based on the above restore parameters (calibration data protection operation) that were determined based on various restore parameter variations (calibration run).).
Hopwood does not explicitly describe the use of virtualization and virtual machines, however Firesmith does teach the use and benefit of using such features under the section “Pros of Virtualization via Virtual Machines”. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the “backup and restoration computer system 110” to use virtualization and virtual machines to implement its functions for the reasons given in the “Pros of Virtualization via Virtual Machines” section of the reference.
Consider claim 4, Hopwood in view of Firesmith discloses the method as recited in claim 1, further comprising identifying the restore instance types and sorting the restore instance types by price (Hopwood: Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 10-9 and the sections relating to fig. 2-9. Hopwood discloses presenting prices and allowing for adjustments to prices by adjusting the parameters of the restore.).
Consider claim 5, Hopwood in view of Firesmith discloses the method as recited in claim 1, wherein performing a search includes performing a binary search on the restore instance types (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses various restore parameters (restore instance types) such as type, size, amount in data units, data life, frequency of restore, restore destination, level of protection and transfer rate. A subset of these types can be analyzed to determine an optimal restore operation and this restore operation is performed using the result of this analysis along with a cost analysis using the backup and restoration computer system 110.).
Consider claim 6, Hopwood in view of Firesmith discloses the method as recited in claim 5, further comprising performing the calibration run for each restore instance while performing the binary search (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses analyzing various restore parameters against the cost to include them in the restore, thus calibration the cost to the desired restore.).
Consider claim 8, Hopwood in view of Firesmith discloses the method as recited in claim 1, further comprising applying a policy based at least on recovery price and recovery time to select a restore instance type for the data protection operation that is different from the optima restore instance type (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses that a user may not be able to afford the desired restore and need to adjust the restore parameters.).
Consider claim 9, Hopwood in view of Firesmith discloses the method as recited in claim 1. Hopwood also discloses having pricing for each type and level of restore parameter, but the combination does not explicitly teach that this price to restore parameter ranking is in table form. However, the use of a table to store information is well known and obvious and therefore the examiner is taking official notice to this feature.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the pricing to restore parameter ranked in a table because doing so is an easy to implement, straight forward, organized structure for easily determining the relationship between price and restore operation parameters.
Claims 11, 14-16, 18 and 19 are the medium claims to the method claims 1, 4-6, 8 and 9 above and are rejected using the same rationale.

Allowable Subject Matter
Claims 7, 10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136